UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07121) Exact name of registrant as specified in charter: Putnam Asset Allocation Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2010 Date of reporting period: October 1, 2009  September 30, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Asset Allocation Funds Annual report 9 | 30 | 10 Message from the Trustees 1 About the funds 2 Performance snapshots 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 15 Terms and definitions 18 Trustee approval of management contract 19 Other information for shareholders 25 Financial statements 26 Federal tax information Shareholder meeting results About the Trustees Officers Message from the Trustees Dear Fellow Shareholder: Even in the midst of a challenging economic recovery, bright spots are emerging. U.S. corporate balance sheets are strong, with companies delivering healthy profits and holding record amounts of cash. If there is a lesson to be gleaned from recent events, it is the easily overlooked risk of investors missing out on market surges, which can come swiftly. For example, U.S. stocks recorded their best September in 71 years. In todays ever-changing investment environment, where markets can move quickly in either direction, we believe Putnams risk-focused, active-management approach is well suited for pursuing opportunities for our shareholders. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the funds Portfolios for investors with different goals and appetites for risk Putnam Asset Allocation Funds provide balanced diversifi cation through three portfolios  Growth, Balanced, and Conservative  designed for investors with different goals and tolerance for risk. Each portfolio has a distinct objective and a target mix of stocks and bonds. The mix of holdings is rebalanced regularly as the funds managers take profits on investments that have outperformed and invest the proceeds in areas they believe offer greater future potential. Spreading fund holdings across a variety of asset classes can help to smooth the ups and downs of the market. Combining insights gained from proprietary research with expertise in the tools and concepts of diversifi cation, Putnams asset allocation specialists create investment strategies for each fund. These strategies integrate the global perspective of experienced portfolio managers, flexible weightings of asset classes in accordance with their perceived attractiveness, and individual security analysis to add value within each asset class. The managers also draw on the resources of Putnams global research group, which covers securities worldwide; on the recom mendations of Putnams investment -style teams, which are based on in-depth analysis of specific market segments; and on input from the firms economists, market strategists, and currency specialists. This comprehensive approach, incorpo rating the insights of many specialists, helps keep the portfolios true to their investment objectives in ever- changing market conditions. Consider these risks before investing: International investing involves certain risks, such as currency fl uctuations, economic instability, and political develop ments. Additional risks may be associated with emerging -market securities, including illiquidity and volatility. The funds invest some or all of their assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage
